Title: Agreement with William Ballard, 18 July 1813
From: Jefferson, Thomas,Ballard, William
To: 


          William Ballard engages himself to serve
Thomas
Jefferson as an overseer at his place called
Tufton during
the
year ensuing, to commence
the
1st day of December
next and faithfully to do his duty in that capacity: and the sd
Thomas
Jefferson agrees to find him
six hundred
			 weight of pork,
corn bread sufficient for himself & family, and
a barrel of flour, and moreover to allow
			 him sixty five
pounds as wages for the year, paiable on the sale of the crop of wheat or flour
which shall be made by him. Witness their hands this
18th day of July 1813.
          
            
              Th:
Jefferson
            
            
              William Ballard
            
          
        